ORDER

PER CURIAM.
Jay P. Faber appeals from the trial court’s order (1) denying his motion to modify a dissolution decree seeking to grant him primary physical custody of his son and, (2) granting Joana Faber’s motion to modify seeking to grant her primary legal and physical custody of son. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).